Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.359 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DUANE CARL WINQUIST,

                       Petitioner,                   Case No. 2:16-cv-182
v.                                                   Honorable Gordon J. Quist
ROBERT NAPEL,

                       Respondent.
____________________________/

                             REPORT AND RECOMMENDATION

               This is a habeas corpus action brought by a former state prisoner under 28 U.S.C.

§ 2254. Petitioner Duane Carl Winquist is presently on parole after being incarcerated in a

Michigan Department of Corrections correctional facility for approximately three years and six

months. Petitioner is on parole from two concurrent 2 year, 6 month to 20 year sentences, imposed

on September 23, 2014, following his nolo contendere plea in the Macomb County Circuit Court

to one count of child sexually abusive activity/material, Mich. Comp. Laws § 750.145c(2), and

one count of using a computer to communicate with a person for the purpose of violating the statute

regarding child sexually abusive activity/material, Mich. Comp. Laws § 750.145d.

               On July 29, 2016, Petitioner filed his habeas corpus petition. The petition raises 2

grounds for relief, as follows:

       I.      Entrapment.

       II.     Ineffective assistance of counsel

(Pet., ECF No. 1, PageID.2-3.) Respondent has filed an answer to the petition (ECF No. 7) stating

that the grounds should be denied because they are procedurally defaulted, waived by Petitioner’s
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.360 Page 2 of 15



plea, and otherwise without merit. Upon review and applying the standards of the Antiterrorism

and Effective Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA), I find that

the grounds are procedurally defaulted. Accordingly, I recommend that the petition be denied.

                  Respondent reports that Petitioner waived his right to a preliminary examination,

and then waived his right to trial. (Answer, ECF No. 7, PageID.99.) Petitioner did not directly

appeal the criminal judgment; for that reason, neither the plea nor the sentencing proceedings were

transcribed.1     (Id.) The record’s most illuminating statement of the factual foundation for

Petitioner’s criminal charges appears in Petitioner’s motion for relief from judgment:

         The Defendant while communicating on the computer looking for adult friendship
         using adult themes and adult cartoons for humor, met on-line a woman who
         answered and offered friendship and vivid sexual conversation which was
         instigated by the woman, who later was to be known as the victim’s mother who
         was in fact Law Enforcement posing as a woman seeking friendship in a sexual
         manner. The victim’s so called mother (police) exploited friendship and trust in
         order to induce defendant to commit these offenses [citation omitted]. The woman
         later to be known as the victim’s so called mother, through her communication with
         defendant mentioned that she had a 13 year old daughter who was sexually active
         with an older friend of hers that was basically teaching the daughter the ropes about
         sex. The victim’s mother went on to say that the older friend was leaving the area
         and that she wanted to know if the defendant would be interested in helping the
         daughter learn more about sex.

         The defendant believed the woman was actually the police posing as this mother in
         need of a man to teach her daughter sexual things. Defendant asked on more than
         one occasions if the mother was indeed the police and the answer from the mother
         was “NO[.]” Defendant decided that there must be something very illegal and
         wrong with what the mother intended to have defendant do with her daughter and
         defendant decided to call her bluff and see if her story was indeed true that the
         mother was in effect pimping her own daughter for what ever reason she was doing
         this for. Defendant decided to see if this scenario was as it seemed and if true
         defendant intended to have the police involved to arrest this woman and possibly
         save her daughter from a real danger of sex with strangers from the inter-net.
         Defendant’s true intentions were to save this child.



1
  Respondent ordered the transcripts to facilitate resolution of this habeas petition. (Answer, ECF No. 7, PageID.99.)
Nonetheless, the transcripts have not been provided. As set forth below, however, the transcripts are not necessary to
resolve Petitioner’s claims.

                                                          2
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.361 Page 3 of 15



       The so called mother of the victim (Law Enforcement) then began to pressure
       defendant to agree to meet with her daughter for a sexual encounter by telling
       defendant that this was for her daughter’s best interests and for this encounter to be
       more instructional than just sexual in nature. Defendant then intended to confront
       this woman and either warn her of the danger she was involving her daughter in or
       to scare her with a potential arrest for endangering her minor child.

(Pet’r’s Mot. for Relief from J., ECF No. 8-2, PageID.141-143) (paragraph numbering omitted).

Petitioner’s brief on appeal provides additional detail:

       This case involves events alleged to have occurred between 01-29-14 and 01-31-
       14 in the nature of a “Sting” operation. The events in question involve in part E-
       mails between Defendant and Det. LePage of the Macomb County Sheriff
       Department, wherein Det. LaPage working undercover, indicated that she had a
       daughter, Janelle (false statement), and that she, Det. LaPage, was looking to start
       an “openminded family”, without defining what that might mean. Det. LaPage,
       referring to herself as “Kristin”, advised Defendant that she had a special friend for
       Janelle named “Rick”, however Rick was moving out-of-state. Kristin further
       advised Defendant that activities of a sexual nature had transpired between Janelle
       and Rick, and that they had been left alone for that purpose. Kristin was looking
       for another man to replace Rick as the sexual special friend of Janelle. Kristin sent
       a picture of Janelle which was a photograph of an actual law enforcement officer at
       age 13. E-mail exchanges became sexual in substance and quite graphic. Two
       phone calls occurred which resulted in the arrangement of a meeting in Harrison
       Township, in Macomb County, to which Defendant was to bring two candy bars, a
       Three Musketeers and a Milky Way. The meeting was to occur but instead
       Defendant was arrested where the meeting was to take place.

(Pet’r’s Delayed Appl. for Leave to Appeal, ECF No. 8-4, PageID.168.) Petitioner insists that he

was entrapped by Det. LaPage:

       Defendant asserts that the police conduct in this case is so reprehensible that it can
       not be tolerated. To put Defendant in the position of needing to meet Kristin to
       ascertain her identity and to protect Janelle, is coercive and intolerable behavior
       conducted by law enforcement.

(Id., PageID.169.)

               As noted above, Petitioner waived his preliminary examination. He also waived

his circuit court arraignment. Petitioner’s arguments suggest that, thereafter, his counsel did little

or nothing to advance Petitioner’s case.       Under the circumstances, particularly in light of



                                                  3
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.362 Page 4 of 15



Petitioner’s noble intentions, it is somewhat surprising he entered a plea of nolo contendere.

Petitioner blames his counsel. Petitioner reports:

       Counsel stated to defendant that [counsel] “had absolutely no knowledge of
       computers or knowledge of the crimes defendant was charged with.” Defendant
       was told by counsel that he had never owned a computer and was unaware of the
       elements of the MCL’s that the defendant was charged with. He went on to state
       that he was unaware of the Craig’s List or what it’s function was designed for and
       what was it’s use.

       Defendant inquired if the charges were instigated by Entrapment. Counsel’s
       answer was “The Judge will not entertain a claim of entrapment or allow the claim
       of entrapment entered by a Motion.” Counsel’s only investigation as to verify what
       the actual charges were involving computers and how they related to the
       defendant’s crimes.

(Pet’r’s Mot. for Relief from J., ECF No. 8-2, PageID.145-146.) In his motion for relief from

judgment, Petitioner contends that counsel, despite Petitioner’s urging, entirely failed to raise the

entrapment issue.

               The docket reveals that counsel was more actively involved than Petitioner recalls.

Counsel first moved for a bill of particulars. In lieu of a hearing on that motion, Petitioner’s

counsel and the prosecutor stipulated to the filing of an amended information specifying the acts

of child sexual abuse.

               After the amended information was filed, counsel moved for an evidentiary hearing

on the issue of entrapment, moved to suppress unrelated internet materials, and moved to dismiss

counts three and four. The motions were initially scheduled for hearing on August 4, 2014.

(Pet’r’s Delayed Appl. for Leave to Appeal, ECF No. 8-4, PageID.171.) On that date, however,

counsel agreed to adjourn the hearings to consider discovery materials he had just received.

               Petitioner’s argument discloses that the discovery materials included an analysis of

the contents of Petitioner’s computer. Those contents included nude pictures of Petitioner’s wife’s

grandchildren. Petitioner maintains that the presence of those pictures was entirely innocent—“a


                                                 4
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.363 Page 5 of 15



usually normal set of pictures kept by parents and grand parents.” (Id.) Nonetheless, counsel

expressed concern that the pictures were not only prejudicial to Petitioner’s case, but also

implicated Petitioner’s wife. (Id.) Petitioner, confused and concerned for his wife, asked counsel’s

advice. Counsel advised Petitioner of two things: Petitioner should have counsel withdraw 2 and

Petitioner should enter a plea of nolo contendere. (Id.) Shortly thereafter, on August 19, 2014,

Petitioner entered his plea. The hearing on the entrapment motion, the Rule 404(b) evidence

motion, and the motion to dismiss, as well as the trial, all scheduled for September 8, 2014, were

cancelled.

                  Petitioner was sentenced on September 23, 2014. At that time, he was provided

notice of his right to appellate review. The form notice includes a section to request an attorney

on appeal. Appointment of new counsel for any appeal would be necessary because trial counsel’s

representation ends once a criminal defendant has been sentenced. Mich. Ct. Rule 6.005(H)(1).

The notice informs a criminal defendant of the time to file an appeal and also indicates the

appropriate form of appeal where a defendant has entered a plea of guilty or nolo contendere.

                  If Petitioner intended to appeal, he should have filed his application for leave to

appeal within 21 days of the judgment of sentence; however, the court of appeals is permitted to

entertain a late application filed as long as 6 months after sentencing. Mich. Ct. Rule 6.205(A)

and (G). Even the 6-month limit can be extended if the defendant files a late request for the

appointment of counsel within the 6-month period. Mich. Ct. Rule 6.205(G).




2
 Petitioner’s appellate disclosure that counsel advised Petitioner to permit counsel to withdraw due to counsel’s lack
of expertise stands in stark contrast to Petitioner’s argument in his motion for relief from judgment wherein Petitioner
chastised counsel for not recognizing he should have withdrawn because of his lack of expertise. (Pet’r’s Mot. for
Relief from J., ECF No. 8-2, PageID.146.)

                                                           5
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.364 Page 6 of 15



                  Petitioner did not file a timely application for leave to appeal, nor did he request

the appointment of appellate counsel. He claims he gave up his appeal on the advice of his trial

counsel:

         Counsel advised Defendant that he should not bother to file an Appeal of Right,
         due to the fact that Defendant pled no contest to the charges.

(Pet’r’s Appl. for Leave to Appeal, ECF No. 8-4, PageID.164.)

                  Rather than file a request for the appointment of counsel or an application for leave

to appeal by March 23, 2015, Petitioner waited three additional weeks and then filed a motion for

relief from judgment under Michigan Court Rule 6.502. (ECF No. 8-2.) He requested relief for

two reasons: he was entrapped and his counsel was ineffective for failing to raise the entrapment

issue. Within a week, the judge denied Petitioner’s motion on the merits because he waived the

entrapment defense when he entered his plea and, contrary to Petitioner’s claim, counsel had

indeed raised the entrapment defense and it was set for hearing until Petitioner decided to enter his

plea. (Macomb Cty. Cir. Ct. Order, ECF No. 8-3.)

                  Petitioner promptly filed an application for leave to appeal the circuit court’s order.

He raised the same two issues, but, recognizing that his ineffective assistance claim as initially

raised was groundless, Petitioner now claimed counsel was ineffective for failing to inform

Petitioner that his plea would waive the entrapment defense and for failing to inform Plaintiff that

the entrapment defense would likely result in the dismissal of all charges.3

                  In much the same way that Petitioner changed his grounds for relief, the Michigan

Court of Appeals changed the reason relief would be denied. The appellate court never considered


3
  Petitioner’s ability to rapidly shift his arguments is remarkable. In Petitioner’s motion for relief from judgment,
Petitioner portrays himself as demanding that counsel pursue an entrapment defense and then, because his
inexperienced counsel failed to do so, Petitioner was forced to enter a plea. When the trial court informed Petitioner
that counsel had indeed asserted the entrapment defense, Petitioner presented an entirely different scenario. Instead
of Petitioner being prejudiced because he had to inform his inexperienced counsel about the defense of entrapment,
counsel failed to inform Petitioner that he had a viable entrapment defense or that his plea would waive the defense.

                                                          6
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.365 Page 7 of 15



the merits. Instead, it relied on Michigan Court Rule 6.508(D)(3). The court determined that

Petitioner could have raised the issues previously on direct appeal, but did not, and had not

established cause for failing to raise the issues, actual prejudice, or any reason to waive the good

cause requirement. (Mich. Ct. App. Order, ECF No. 8-4, PageID.154.)

               The focus of Petitioner’s ineffective assistance argument shifted again when he

presented it to the Michigan Supreme Court. In his application for leave to appeal to the supreme

court, it was not concern for Petitioner’s wife that prompted his plea, but concern that Petitioner

might receive more years of confinement because of the pictures. (Pet’r’s Appl. for Leave to

Appeal, ECF No. 8-5, PageID.234.) Petitioner again returned to the claim that counsel, because

of his lack of preparation or experience, should have withdrawn or, at a minimum, should have

requested co-counsel. (Id., PageID.235.)

               The Michigan Supreme Court denied leave by order entered May 24, 2016. This

petition followed.

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented




                                                 7
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.366 Page 8 of 15



in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

                The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Williams, 529 U.S. at 381-82; Miller v. Straub, 299

F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly established Federal law” does not include

decisions of the Supreme Court announced after the last adjudication of the merits in state court.

Greene v. Fisher, 565 U.S. 34 (2011). Thus, the inquiry is limited to an examination of the legal

landscape as it would have appeared to the Michigan state courts in light of Supreme Court

precedent at the time of the state-court adjudication on the merits. Miller v. Stovall, 742 F.3d 642,

644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

                A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in




                                                   8
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.367 Page 9 of 15



their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

                The AEDPA requires heightened respect for state factual findings. Herbert v.

Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state

court is presumed to be correct, and the petitioner has the burden of rebutting the presumption by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Lancaster v. Adams, 324 F.3d 423, 429

(6th Cir. 2003); Bailey, 271 F.3d at 656. This presumption of correctness is accorded to findings

of state appellate courts, as well as the trial court. See Sumner v. Mata, 449 U.S. 539, 546 (1981);

Smith v. Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989).

               The Michigan Court of Appeals refused to consider Petitioner’s claims because he

had failed to raise them on direct appeal. When a state-law default prevents further state consider-

ation of a federal issue, the federal courts ordinarily are precluded from considering that issue on

habeas corpus review. See Ylst v. Nunnemaker, 501 U.S. 797, 801 (1991); Engle v. Isaac, 456

U.S. 107 (1982). To determine whether a petitioner procedurally defaulted a federal claim in state

court, the Court must consider whether: (1) the petitioner failed to comply with an applicable state

procedural rule; (2) the state court enforced the rule so as to bar the claim; and (3) the state

procedural default is an “independent and adequate” state ground properly foreclosing federal

habeas review of the federal constitutional claim. See Hicks v. Straub, 377 F.3d 538, 551 (6th Cir.

2004); accord Lancaster v. Adams, 324 F.3d 423, 436-37 (6th Cir. 2003); Greer v. Mitchell, 264

F.3d 663, 672 (6th Cir. 2001); Buell v. Mitchell, 274 F.3d 337, 348 (6th Cir. 2001).

               If a petitioner procedurally defaulted his federal claim in state court, the petitioner

must demonstrate either (1) cause for his failure to comply with the state procedural rule and actual

prejudice flowing from the violation of federal law alleged in his claim, or (2) that a lack of federal



                                                  9
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.368 Page 10 of 15



habeas review of the claim will result in a fundamental miscarriage of justice. See House v. Bell,

547 U.S. 518, 536 (2006); Murray v. Carrier, 477 U.S. 478, 495 (1986); Hicks, 377 F.3d at 551-

52. The miscarriage-of-justice exception only can be met in an “extraordinary” case where a

prisoner asserts a claim of actual innocence based upon new reliable evidence. House, 547 U.S.

at 536. A habeas petitioner asserting a claim of actual innocence must establish that, in light of

new evidence, it is more likely than not that no reasonable juror would have found petitioner guilty

beyond a reasonable doubt. Id. (citing Schlup v. Delo, 513 U.S. 298, 327 (1995)).

               To determine whether Petitioner has been denied relief based on a procedural

default, we look to the last “reasoned judgment rejecting the [federal] claim.” Ylst v. Nunnemaker,

501 U.S. 797, 803 (1991). The doctrine is applicable if “the last state court to review [the

prisoner’s] conviction ‘clearly and expressly’ relied on [the prisoner’s] procedural default in its

decision affirming Petitioner’s conviction.” Rust v. Zent, 17 F.3d 155, 161 (6th Cir. 1994).

                       In Guilmette v. Howes, 624 F.3d 286, 289-90 (6th Cir. 2010), the Sixth

Circuit, in an en banc decision, held that brief form orders by the Michigan appellate courts

invoking Mich. Ct. R. 6.508(D) are unexplained orders within the meaning of Ylst, 501 U.S. at

803. Such form orders are presumed to uphold or reject the last reasoned decision below.

Guilmette, 624 F.3d at 291-92 (citing Ylst, 501 U.S. at 803). As a result, absent an explained

decision from a lower Michigan court applying the procedural prohibition of Rule 6.508(D), the

federal court may not invoke procedural default to dispose of a habeas claim that has been rejected

by the Michigan courts on the grounds of MCR 6.508(D). See also McClellan v. Rapelje, No.11-

1841, 2013 WL 135362, at *4 (6th Cir. Jan. 11, 2013) (holding that a lower court decision that

explicitly denies relief under an established state procedural rule overcomes the presumption set




                                                10
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.369 Page 11 of 15



forth in Werth v. Bell, 692 F.3d 486, 493 (6th Cir. 2012) (holding that “an unexplained summary

order [of a state appellate court] is an adjudication on the merits for AEDPA purposes)).

               Here, the Michigan Supreme Court’s May 24, 2016, order is a brief form order that

does not explicitly rely on a procedural bar. The Michigan Court of Appeals July 29, 2015 order,

however, is more than a simple form order. The Michigan Court of Appeals clearly relied upon a

procedural bar:

       The delayed application for leave to appeal is DENIED because defendant has
       failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
       The defendant alleges grounds for relief that could have been raised previously and
       he has failed to establish both good cause for failing to previously raise the issues
       and actual prejudice from the irregularities alleged, and has not established that
       good cause should be waived. MCR 6.508(D)(3)(a) and (b).

(Mich. Ct. App. Order, ECF No. 8-4, PageID.154.) The appellate court’s order is also noteworthy

in that it departs from the rationale of the trial court in its order denying relief. The trial court

denied Petitioner’s claims on the merits, without reference to Petitioner’s procedural failings.

               So, Petitioner failed to comply with a state procedural rule and the state appellate

court relied on Petitioner’s failure in rejecting Petitioner’s claims. That leaves one question: was

the rule an independent and adequate state ground?

               Under Michigan Court Rule 6.508(D (3), a defendant may not collaterally attack a

conviction based upon claims that could have been raised on direct appeal, but were not. For such

a claim, the defendant is entitled to relief only if he can establish “good cause” for failing to raise

the grounds on appeal and “actual prejudice,” as shown by a “reasonably likely chance of acquittal”

or an “irregularity so offensive to the maintenance of a sound judicial process that the conviction

should not be allowed to stand.” Mich. Ct. R. 6.508(D)(3)(a)-(b). In assessing how “firmly” a

state procedural rule has been established, the critical inquiry is whether, viewed from the time of

the petitioner’s later significant actions or inaction, the petitioner could be deemed to have been


                                                  11
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.370 Page 12 of 15



apprised of the procedural rule’s existence. Luberda v. Trippett, 211 F.3d 1004, 1006-07 (6th Cir.

2000). Because Mich. Ct. R. 6.508(D) was enacted in 1989 and Petitioner’s conviction and appeals

took place years thereafter, Mich. Ct. R. 6.508(D) was a “firmly established” procedural rule for

purposes of Petitioner’s action. See Luberda, 211 F.3d at 1007; Rogers v. Howes, 144 F.3d 990,

994 (6th Cir. 1998).

                Because Petitioner’s claim is procedurally defaulted, habeas review of the claim is

barred. That bar, however, is not absolute. This Court may still consider the claim if Petitioner

shows “cause and prejudice” or a miscarriage of justice.

                Petitioner does not qualify for the miscarriage-of-justice exception. He does not

claim that he is innocent. (See Pet’r’s Appl. for Leave to Appeal, ECF No. 8-4, PageID.166)

(“Appellant is not denying guilt to the charged offenses he pled Nolo Contendere to.”) Therefore,

to avoid the bar, Petitioner must establish cause and prejudice.

                Factors that may establish cause include interference by officials, attorney error

rising to the level of ineffective assistance of counsel, and a showing that the factual or legal basis

for a claim was not reasonably available. Cvijetinovic v. Eberlin, 617 F.3d 833, 837 (6th Cir.

2010) (citing Hargrave-Thomas v. Yukins, 374 F.3d 383, 388 (6th Cir. 2004) (citing McClesky v.

Zant, 499 U.S. 467, 493-94 (1991) (quotations omitted))). Petitioner claims his trial counsel’s

ineffective assistance was the cause of Petitioner’s failure to raise issues on direct appeal.

Specifically, Petitioner alleges that trial counsel told Petitioner not to “not bother to file an Appeal

of Right, due to the fact that Defendant pled no contest to the charges.” (Pet’r’s Appl. for Leave

to Appeal, ECF No. 8-4, PageID.164.)

                In order to excuse his default, Petitioner must show that trial counsel’s advice rose

to the level of a constitutional violation under Strickland v. Washington, 466 U.S. 668 (1984). See



                                                  12
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.371 Page 13 of 15



Murray, 477 U.S. at 488. Under Strickland, the petitioner must prove the following to establish a

claim of ineffective assistance of counsel: (1) that counsel’s performance fell below an objective

standard of reasonableness; and (2) that counsel’s deficient performance prejudiced the defendant

resulting in an unreliable or fundamentally unfair outcome.

               Counsel’s advice—to “not bother to file an Appeal of Right, due to the fact that

Defendant pled no contest to the charges”—was reasonable and correct advice under the Michigan

Court Rules. Michigan Court Rule 7.203 distinguishes between an “Appeal of Right” and an

“Appeal by Leave.” Mich. Ct. R. 7.203(A) and (B). The Michigan Court Rules require the court

to advise a defendant that he is entitled to file an application for leave to appeal and that he may

request counsel to assist in that endeavor. Mich. Ct. R. 6.425(F). Moreover, the Advice of Rights

form and the Notice of Right to Timely Appeal form, documents filed in Petitioner’s case, inform

a defendant that pleas of guilty or nolo contendere require that an appeal can only be accomplished

by filing an application for leave to appeal. (Macomb Cty. Cir. Ct. Docket Sheet, ECF No. 8-1,

PageID.130-131.) Thus, if counsel discouraged Petitioner from filing an “Appeal of Right,”

counsel’s advice did not fall below an objective standard of reasonableness, it was entirely

accurate.

               If Petitioner failed to file an appeal because he misinterpreted counsel’s advice, that

would not constitute cause for failing to raise his issues on appeal. A petitioner’s pro se,

incarcerated status, limited access to the prison law library, or ignorance of the law and state

procedural requirements do not constitute cause sufficient to excuse a procedural default. Bonilla

v. Hurley, 370 F.3d 494, 498 (6th Cir. 2004) (citing Hannah v. Conley, 49 F.3d 1193, 1197

(6th Cir. 1995)). Where a petitioner fails to show cause, the court need not consider whether he




                                                 13
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.372 Page 14 of 15



has established prejudice. See Engle v. Isaac, 456 U.S. 107, 134 n.43 (1982); Leroy v. Marshall,

757 F.2d 94, 100 (6th Cir. 1985).

               The Court’s review of Petitioner’s two habeas issues is barred by Petitioner’s

procedural default. Petitioner has failed to establish cause for his procedural default. He has also

failed to demonstrate a miscarriage of justice that might permit the Court to ignore his failure to

establish cause. Accordingly, Petitioner is not entitled to habeas relief.

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district court must

“engage in a reasoned assessment of each claim” to determine whether a certificate is warranted.

Id. at 467. Each issue must be considered under the standards set forth by the Supreme Court in

Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, I have

examined each of Petitioner’s claims under the Slack standard. Under Slack, 529 U.S. at 484, to

warrant a grant of the certificate, “[t]he petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id. “A

petitioner satisfies this standard by demonstrating that . . . jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003). In applying this standard, the Court may not conduct a full merits review,

but must limit its examination to a threshold inquiry into the underlying merit of Petitioner’s

claims. Id.




                                                 14
Case 2:16-cv-00182-GJQ-TPG ECF No. 19 filed 11/14/18 PageID.373 Page 15 of 15



                I find that reasonable jurists could not conclude that this Court’s dismissal of

Petitioner’s claims would be debatable or wrong. Therefore, I recommend that the Court deny

Petitioner a certificate of appealability.

                For the foregoing reasons, I recommend that the habeas corpus petition be denied.

I further recommend that a certificate of appealability be denied.



Dated:    November 14, 2018                          /s/ Timothy P. Greeley
                                                     Timothy P. Greeley
                                                     United States Magistrate Judge



                                      NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within 14 days of
service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b). All objections and
responses to objections are governed by W.D. Mich. LCivR 72.3(b). Failure to file timely
objections may constitute a waiver of any further right of appeal. United States v. Walters, 638
F.2d 947 (6th Cir. 1981); see Thomas v. Arn, 474 U.S. 140 (1985).




                                                15
